Citation Nr: 1020339	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  03-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for bilateral foot gouty arthritis.  



REPRESENTATION

Appellant represented by:	Fennie L. Fiddler, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to November 
1973 and from July 1977 to August 1977.  

In March 2007, the Board denied the Veteran's claim and he 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  Pursuant 
to an July 2008 joint motion, the Court, in part, vacated the 
Board's decision and remanded the matter for compliance with 
the terms of the joint motion.  The Board remanded the appeal 
for additional development in November 2008 and September 
2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

Historically, the Parties to the July 2008 Joint Motion 
agreed that the VA examination relied upon in the now vacated 
March 2007 Board decision was inadequate on two accounts; 
that the examiner did not review the claims file and that the 
examination was not conducted during an active stage of the 
Veteran's gouty arthritis.  Therefore, the Board was 
directed, in part, to have the Veteran examined during a 
active phase of his gouty arthritis.  The Board remanded the 
appeal in November 2008 and September 2009, to comply with 
the joint motion, and instructed the RO to have the Veteran 
examined during an active phase of his gouty arthritis to 
determine the extent and severity of his bilateral foot 
disability.  Although the Veteran was examined by VA in 
February 2009 and January 2010, the examinations were not 
conducted during an active phase.  Thus, the clinical 
findings from those examinations were of limited probative 
value and, moreover, did not provide the necessary 
information required to comply with the Order of the Court.  

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because the remand instructions 
were not complied with, the Board is compelled to remand the 
appeal again, to attempt to obtain an examination of the 
Veteran's bilateral foot disability during an active phase of 
his gouty arthritis.  Id; see also 38 C.F.R. § 19.9 (2009).  

In this regard, the Board is cognizant that, given the nature 
of the Veteran's disability, it would be essentially 
impossible to schedule him for an examination during a flare-
up of gout.  Realistically, the only way to determine the 
extent and severity of his gouty arthritis during an active 
phase would require the Veteran go to a VA medical facility 
when he experiences a flare-up.  While the Veteran is free to 
seek private medical care during a flare-up, the findings 
from any such examination would need to include a detailed 
description of all symptoms associated with his gouty 
arthritis, alone.  That is, the examiner must dissociate any 
unrelated symptoms of the Veteran's other disabilities, i.e., 
his hallux valgus and degenerative joint disease of the first 
metatarsophalangeal joints, bilaterally, from the symptoms 
associated with his gouty arthritis, so that VA can rate the 
disability at issue.  

Under the specific facts in this case, therefor, the onus of 
"scheduling," for lack of a better term, an examination of 
the Veteran's bilateral foot disability must fall on the 
Veteran to seek medical attention, preferably at a VA medical 
facility at the outset of an active phase of his gouty 
arthritis.  

Further, updated treatment records also would be useful for 
evaluating the disability at issue.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the claim is 
REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his gouty arthritis since 
January 2009.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all medical records 
from the identified treatment sources, 
including any VA treatment records, and 
associate them with the claims folder.  

2.  Thereafter, the RO should notify the 
Veteran that he should seek medical 
attention, preferably at a VA medical 
facility, at the outset of a flare-up of 
gouty arthritis to determine the extent 
and severity of the disability at issue.  
The Veteran should be advised that when 
presenting himself, he should inform the 
examiner to include a detailed 
description of all symptoms of his gouty 
arthritis, alone, distinguishing them 
from symptoms of hallux valgus, 
degenerative joint disease of the first 
metatarsophalangeal joint or other foot 
problem.  The information sought includes 
detailed information as to the frequency, 
duration, and severity of his gouty 
arthritis, and loss of function in daily 
activities, including work and physical 
activities.  The examiner should specify 
the severity of symptoms of an "active 
process" in terms of impairment of 
health or incapacitating exacerbations.  

The Veteran should also be advised to 
contact the RO when he has a flare-up, or 
as soon as possible after treatment, and 
provide VA with the pertinent information 
regarding his medical treatment.  

Similarly, the RO should advise the 
Veteran that if no flare-up is reported 
to have occurred within a reasonable 
amount of time, the matter will be 
considered based on the evidence of 
record.  

3.  Thereafter, the RO should take 
appropriate steps to obtain all relevant 
information and readjudicate the merits 
of the claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
attorney should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

